Judgment, so far as appealed from, reversed and a new trial ordered, with costs to the appellant to abide the event, unless the plaintiff Lillie Lagattuta stipulates to reduce the judgment as entered in her favor to the sum of $1,165.35; in which event the judgment as so modified is affirmed, without costs. No opinion. Present ■— Martin, P. J., O’Malley, Townley, Untermyer and Dore, JJ.; Martin, P. J., and Townley, J., dissent and vote to reverse and dismiss the complaint, on the ground that there was no actionable negligence on the part of the defendant.— Settle order on notice.